Citation Nr: 9921162	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  95-21 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for skin cancer, to include 
as due to exposure to radiation.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for heart disability.

4.  Entitlement to an increased rating for pyschophysiological 
musculoskeletal reaction with thoracic paraspinal muscle spasms, 
currently rated as 30 percent disabling.

5.  Entitlement to an effective date earlier than September 21, 
1992, for the assignment of a 30 percent rating for 
pyschophysiological musculoskeletal reaction with thoracic 
paraspinal muscle spasms. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1951 to May 1956 and 
from December 1963 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California, and 
Muskogee, Oklahoma.

The Board notes that the veteran relocated to Oklahoma from 
California during the pendency of his appeal.  Consequently, his 
file was transferred from the San Diego RO to the Muskogee RO.

The Board also notes that the veteran was afforded a travel board 
hearing before the undersigned Member at the Muskogee RO on 
February 1, 1999, where he raised several issues.  At the 
hearing, and in April 1999, the veteran submitted additional 
evidence, along with a written waiver of agency of original 
jurisdiction.  Accordingly, that evidence will be considered by 
the Board in its adjudication without referral to the RO.  
38 C.F.R. § 20.1304(c) (1998).

The veteran also raised the question of entitlement to a total 
disability evaluation due to individual unemployability.  This 
issue, however, is not currently developed or certified for 
appellate review.  Accordingly, this matter is referred to the RO 
for appropriate consideration.

Finally, the veteran has indicated that he submitted a VA Form 
21-527 and "never received a response" from VA.  A review of 
the veteran's claims folder reveals that a VA Form 21-527 was 
received by the Muskogee RO in December 1979.  In a January 1980 
rating decision nonservice-connected pension benefits were 
granted.  The veteran was notified of this decision in January 
1980 and asked to have his wife's employer complete a VA Form 21-
4192 and return it to the RO.  There is no indication, however, 
of any response by the veteran.  Hence, that claim must be 
considered abandoned.  38 C.F.R. § 3.158 (1998).  If the veteran 
desires to submit a new claim of entitlement to a permanent and 
total disability evaluation for pension benefits he may, of 
course, do so.  No further action, however, is in order vis-à-vis 
the 1979 claim.


FINDINGS OF FACT

1.  The veteran's service medical records are completely devoid 
of any complaints, clinical findings or abnormalities regarding 
skin cancer, to include basal cell carcinoma and melanoma.

2.  The veteran was stationed onboard a ship that participated in 
Operation WIGWAM in May 1995 but did not receive any dosage of 
radiation.

3.  The veteran was initially diagnosed with basal cell carcinoma 
in July 1990, more than twenty years after separation from 
service.

4.  A preponderance of the evidence demonstrates that the 
veteran's skin cancer is not a result of exposure to radiation, 
nor is it in any way related to military service.

5.  The claim of entitlement to service connection for 
hypertension and heart disability is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.

6.  The veteran did not file a claim for an increased rating for 
pyschophysiological musculoskeletal reaction with thoracic 
paraspinal muscle spasms pending prior to September 21, 1992.


CONCLUSIONS OF LAW

1.  Skin cancer was neither incurred in nor aggravated by 
military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.311 (1998).

2.  The claim of entitlement to service connection for 
hypertension is not well grounded.  38 U.S.C.A. § 5107.

3.  The claim of entitlement to service connection for heart 
disability is not well grounded.  38 U.S.C.A. § 5107.

4.  The criteria for an effective date earlier than September 21, 
1992, for a 30 percent rating for pyschophysiological 
musculoskeletal reaction with thoracic paraspinal muscle spasms 
have not been met.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§ 3.400 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from May 1952 to May 1956 and 
from December 1963 to May 1967.  Service medical records (SMRs) 
reflect that the veteran served onboard several ships during his 
periods of service.  Of note is the veteran's service onboard the 
USS COMSTOCK (LSD 19).  In a clinical entry dated July 20, 1955, 
the veteran's participation in OPERATION WIGWAM was noted; 
however, the entry reflects that the veteran did not receive a 
radiological dosage.  The remainder of the SMRs, including a 
medical board dated in April 1967, do not reflect any treatment 
for, or diagnoses relating to skin cancer, hypertension or heart 
disease.  The veteran did have a single diastolic blood pressure 
of 90 on one examination in May 1956.  In July 1966, he was seen 
following complaints of chest pain.

The veteran was afforded VA examinations in July 1968, and his 
cardiovascular system was reported as normal.  His blood pressure 
was within normal limits.  The appellant's skin was clinically 
evaluated as normal.

Associated with the claims file are VA treatment records dated 
from July 1968 to December 1979.  The records reflect treatment 
for arteriosclerotic heart disease, chest pain, and angina during 
that time period.  There are several entries reflecting elevated 
blood pressure readings.  However, there are no entries relating 
any diagnosis of heart disease or hypertension to any incident of 
service.

Also associated with the record is a March 1979 insurance claims 
form which indicates a diagnosis of arthrosclerosis causing 
blockage around the coronary artery and hypertension.  There is 
also a driver's examination report, dated in December 1979, which 
noted that the veteran had hypertension that was well controlled 
with medications and angina.  Again, no reference was made to 
link the veteran's respective conditions with any incident of 
service.

In July 1992, the veteran sought to establish service connection 
for the issues on appeal.  He indicated that his skin cancer was 
due to radiation exposure during service.  

In response to the veteran's allegation of skin cancer due to 
radiation exposure, the RO requested that he submit a 
questionnaire detailing information pertinent to his claim.  The 
veteran submitted his responses in July 1992.  He stated that he 
participated in OPERATION WIGWAM while serving onboard the USS 
COMSTOCK.  He estimated his distance from ground zero as 
approximately one mile.  He then stated that "all" of his 
disabilities were related, and from his hospitalization at the 
Bethesda Naval Hospital.  

Associated with the claims file are VA treatment records for the 
period from July 1990 to July 1992.  The records reflect 
treatment for atrial fibrillation, hypertension, arteriosclerosis 
and congestive heart failure.  They also document removal of a 
number of basal cell carcinoma lesions beginning in July 1990.  
However, the records do not relate any of the diagnosed 
conditions to any incident of service.  Several VA progress notes 
reflect that the veteran did serve in service during an 
underwater nuclear test.

Also associated with the claims file is a statement from a VA 
podiatrist to the Social Security Administration (SSA), dated in 
November 1992, which stated that the veteran had developed a 
peripheral neuropathy of the feet as a result of the medication 
error.  The podiatrist also noted that the veteran had malignant 
hypertension and atrial fibrillation.  However, he did not 
express any opinion as to the etiology of the veteran's 
hypertension or atrial fibrillation.

In January 1993 the RO requested information regarding Operation 
WIGWAM from the Defense Nuclear Agency (DNA).  In a February 1993 
response, the DNA confirmed that the USS COMSTOCK participated in 
Operation WIGWAM in May 1955 and that the veteran was present for 
the nuclear test.  The DNA report indicated that a search of 
WIGWAM dosimetry data revealed a recorded dose of 0.000 rem gamma 
for the veteran.  This dose was based on field badge records.  
Further, reconstruction information noted that, due to the 
distance of the veteran's unit from ground zero, he had virtually 
no potential for exposure to neutron radiation.  The report added 
that there was no evidence to suggest that skin cancer was 
associated with radiation doses (external or internal) at the 
levels received by participants in atmospheric nuclear testing.  
It also stated that studies of medical treatments involving high 
skin doses have implied a qualitative relationship between skin 
exposures in the range of 100s of rem and statistical increases 
in skin cancer, but these dose levels are several orders of 
magnitude above those received by atmospheric test participants.  

Attached to the report was a history of the COMSTOCK for 
Operation WIGWAM.  The history indicated that the COMSTOCK was 
located seven miles from surface zero.  An examination of WIGWAM 
dosimetry data revealed that 290 of the 328 COMSTOCK crewmembers 
were badged for the operation.  All of the badged men received 
doses of zero rem gamma.  The history further stated that, from a 
radiological standpoint, WIGWAM was an extremely safe operation.  
Over 96 percent of the Navy personnel involved in the operation 
had exposure readings of zero rem gamma.  The others had 
radiation readings of 0.425 rem gamma or less with an average of 
approximately 0.130 rem gamma.  All of the WIGWAM exposure 
readings were well within the national occupational radiation 
exposure standards of 5.0 rem per year.

Associated with the claims file are additional VA treatment 
records for the period from July 1980 to March 1993.  The records 
reflect additional treatment for hypertension and atrial 
fibrillation during that period. 

In May 1993 the veteran filed a claim for an increased rating for 
pyschophysiological musculoskeletal reaction with thoracic 
paraspinal muscle spasms.  In support of his claim, he submitted 
evidence in July 1993 of his entitlement to receive SSA 
disability payments.

In February 1994, the RO submitted the veteran's radiation claim, 
along with the claims file, to the Director, Compensation and 
Pension Service.  The Director replied in March 1994, and noted 
that the veteran participated in Operation WIGWAM but had a 
radiation exposure of 0.000.  The Director noted that since the 
veteran did not receive any radiation while a participant in 
Operation WIGWAM, his claim should be denied on that basis.

The veteran presented testimony at a hearing at the RO in April 
1995.  At the outset the hearing officer noted that the issues of 
service connection for hypertension and heart disability were on 
appeal but that the veteran would not present testimony on those 
issues.  He testified that he had been drawing SSA disability 
benefits since January 1993.  He said that he was receiving SSA 
disability for a back condition, nerve damage in his legs and 
feet, and hypertension.  He said that they did not consider his 
heart problems.  He said that he developed heart problems, like a 
heart attack in 1987 or 1988.  He said that he became totally 
disabled probably about three years earlier.  The veteran also 
presented testimony in regard to his skin cancer.  He said that 
he was on the COMSTOCK for the nuclear test.  However, he also 
stated that during his first period of service he was exposed to 
extensive amounts of sunlight on his ships.  He said that he was 
required to be on deck and chip paint in the sun.  He added that 
after service he worked as a farmer where he would wear long 
sleeve shirts and a hat to protect himself from the sun.  He also 
worked in an air-conditioned truck cab when he was a truck driver 
when he still wore a long sleeve shirt and hat.  He thought that 
he had his first lesion removed in 1977.  He also thought his 
family physician had removed other lesions.  The veteran related 
what his duties were onboard the COMSTOCK at the time of the 
nuclear test.  He said that his group did not wear a radiation 
badge.  He also felt that the ship was five miles from the 
explosion, rather than seven.  The veteran further testified that 
he was not equipped with full protective gear while out on deck 
but only wore a rain slicker and rubber boots.  The veteran 
thought that he first developed lesions about 10 years after 
service.  (Transcript p.19).  He said that none of the doctors 
treating him for his lesions provided an opinion as to whether 
they were related to exposure to sunlight or radiation.   

The veteran was afforded VA examinations in June 1995.  The 
psychiatric examiner recorded a history of back problems in 
service with a subsequent medical discharge for the service-
connected disability.  The examiner diagnosed hypertension and 
various cardiac arrhythmias; however, he did not provide any 
opinion in regard to the etiology of any claimed disorder. 

The veteran was also afforded a VA orthopedic examination in June 
1995.  The veteran related a history of onset of back pain in 
service.  The pain would be very sharp and take his breath away 
and it would "affect his heart."  He said that he regularly had 
high blood pressure and that his heart would beat irregularly. 

In October 1995 the SSA disability records were received at the 
RO.  The records show that the veteran was determined to be 
disabled as a result of a primary diagnosis of peripheral 
neuropathy and a secondary diagnosis of irregular heart beat.  
The supporting medical records consisted of VA treatment records 
from VAMC San Diego and covered a period from August 1990 to 
November 1992.  Many of the records were duplicates of VA records 
already in the file.  There were no entries relating to the 
etiology of either skin cancer, hypertension or heart disease.

The veteran presented testimony before the undersigned Board 
member at a travel Board hearing in February 1999.  He limited 
his testimony to discussion of his service-connected disability 
and did not discuss his skin cancer, hypertension, or heart 
disability claims.

In agreement with the veteran, the record from the February 1999 
hearing was held open for 90 days.  Additional VA treatment 
records and treatment records from Dr. Trow were received from 
the veteran.  However, they records pertained primarily to the 
veteran's service-connected back disability and did not provide 
any additional evidence in regard to the issues of skin cancer, 
hypertension (other than by reference to the diagnosis), and 
heart disease.  The records covered the period from October 1998 
to April 1999, with some duplicates of records already in the 
claims file.  

II.  Analysis

A.  Service Connection for Skin Cancer

The Board finds that the veteran's claim is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  That is, the veteran is 
found to have presented a claim which is not inherently 
implausible.  Furthermore, upon examination of the record, the 
Board is satisfied that all relevant facts have been properly 
developed in regard to his claim and that no further assistance 
to the veteran is required to comply with the duty to assist, as 
mandated by 38 U.S.C.A. § 5107(a).

Claims based on exposure to ionizing radiation are governed by 38 
U.S.C.A. § 1112(c) (West 1991 & Supp. 1998) and 38 C.F.R. § 3.311 
(1998).  Under 38 U.S.C.A. § 1112(c), implemented by 38 C.F.R. 
§ 3.309(d), there is a presumption of service connection for 15 
specified diseases which become manifest after service in a 
radiation-exposed veteran.  Skin cancer is not one of the 
specified diseases listed under 38 U.S.C.A. § 1112(c).  However, 
service connection may still be established for skin cancer as a 
result of exposure to ionizing radiation if it becomes manifest 5 
years or more after exposure.  38 C.F.R. § 3.311(b)(5).  Service 
connection may also be granted for disability caused by disease 
or injury incurred in or aggravated by service.  Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).  

The evidence in this case does not support service connection for 
skin cancer on either a direct basis, or as the result of 
exposure to ionizing radiation.

The veteran's SMRs do not reflect any indication of treatment for 
a condition related to extensive exposure to the sun.  Post-
service medical records, while containing treatment information 
for basal cell carcinoma and melanoma, do not provide any type of 
nexus opinion linking the veteran's cancer to exposure to 
sunlight during service.  The first documented incident of 
treatment is many years postservice.  Indeed, the veteran 
testified in April 1995 that he first had a melanoma removed from 
his head in 1977.

In regard to exposure to ionizing radiation, the veteran did 
serve onboard a ship that participated in Operation WIGWAM in May 
1955.  However, a contemporaneous SMR entry from July 1955 noted 
that the veteran did not receive a dosage of radiation.  
Moreover, subsequent information provided by the DNA further 
documented that the veteran did not receive a dosage of radiation 
as a result of his participation in Operation WIGWAM.  After a 
review of the evidence of record, the Director, Compensation and 
Pension Service directed that the claim be denied because there 
was no objective evidence to show that the veteran actually 
received a dosage of radiation.  See Hilkert v. West, 12 Vet. 
App. 145, 150 (1999) (Under Secretary for Benefits (Director, 
Compensation and Pension Service) not required to discuss each of 
the factors listed at 38 C.F.R. § 3.311(e), but rather to consult 
these factors as a point of reference in determining the 
recommendation to the requesting RO).  

The veteran has contended, through a number of statements, as 
well as testimony at local and travel board hearings, that his 
skin cancer resulted from either extensive exposure to the sun 
while in service or as the result of exposure to radiation from 
the underwater nuclear test at Operation WIGWAM.  He also has 
maintained that, after service he wore long-sleeved shirts and 
hats to protect himself from the sun.  Where, however, the 
determinative issue is one of medical causation or a diagnosis, 
only those with specialized medical knowledge, training, or 
experience are competent to provide evidence on an issue.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Causative factors of a disease amount to a medical question; only 
a physician's opinion would be competent evidence.  Gowen v. 
Derwinski, 3 Vet. App. 286, 288 (1992).  Simply put, the lay 
opinion of the veteran is an insufficient basis upon which to 
make any finding as to the etiology of his skin cancer.

The Board finds that the veteran did develop skin cancer, 
however, it began more than 5 years after his participation in 
Operation WIGWAM.  There is no competent evidence showing that 
skin cancer had its origins in service due to sun exposure.  
Moreover, there is no objective medical evidence to support the 
contention that it is the result of exposure to ionizing 
radiation.  Accordingly, his claim must be denied.

The Board has considered the doctrine of reasonable doubt, but 
finds that the record does not provide an approximate balance of 
negative and positive evidence on the merits.  Therefore, the 
Board is unable to identify a reasonable basis for granting 
service connection for skin cancer, either on a direct basis or 
as the result of exposure to ionizing radiation.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. § 3.102 (1998).

B.  Service Connection for Hypertension and Heart Disability

The veteran is seeking service connection for hypertension and a 
heart disability.  In this respect, however, the legal question 
to be answered initially is whether the veteran has presented 
evidence of a well-grounded claim; that is, a claim that is 
plausible.  If he has not presented a well-grounded claim, his 
appeal must fail with respect to this claim and there is no duty 
to assist him further in the development of this claim.  
38 U.S.C.A. § 5107(a).  As will be explained below, the Board 
finds that this claim is not well grounded.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  If a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. § 
3.303(b).  However, "[a] determination of service connection 
requires a finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or disease incurred in service."  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where evidence, regardless of its date, shows that a veteran had 
a chronic condition in service or during an applicable 
presumption period and still has such condition.  Such evidence 
must be medical unless it relates to a condition as to which, 
under the case law of the United States Court of Appeals for 
Veterans Claims, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well grounded 
or reopened on the basis of 38 C.F.R. § 3.303(b) if the condition 
is observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-497 
(1997).

Three discrete types of evidence must be present in order for a 
veteran's claim for benefits to be well grounded:  (1) There must 
be competent evidence of a current disability, usually shown by 
medical diagnosis; (2) There must be evidence of incurrence or 
aggravation of a disease or injury in service.  This element may 
be shown by lay or medical evidence; and (3) There must be 
competent evidence of a nexus between the inservice injury or 
disease and the current disability.  Such a nexus must be shown 
by medical evidence.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

In this case, the SMRs are negative for any diagnosis of 
hypertension or heart disability during service.  The veteran 
underwent extensive medical testing and processing as part of his 
medical board at the Bethesda Naval Hospital in 1967, with no 
reference to any finding of hypertension, or indication of any 
type of heart disability.  Post-service records document the 
first treatment for complaints of hypertension and 
arteriosclerotic heart disease with angina in 1979.  Additional 
records document treatment for hypertension and a number of heart 
related diagnoses, to include atrial fibrillation, myocardial 
infarction, congestive heart failure, mild left atrial 
enlargement and trivial mitral valve regurgitation.  However, 
there is no medical opinion linking any pertinent diagnoses to 
any incident of service.

The veteran has submitted a number of statements, presented 
testimony at two hearings, and given a medical history of 
hypertension and heart problems dating back to around 1967.  
However, there are no medical records to document any treatment 
for hypertension or a heart disability prior to 1979.  The 
veteran referred to treatment from a private physician in the 
years after his discharge from service but stated that the 
physician was deceased.  Moreover, there is no objective evidence 
to provide a link between the veteran's hypertension and various 
heart-related diagnoses to any incident of service.  As noted 
previously, the veteran is not competent to offer an opinion as 
to the etiology of his medical conditions.  See Espiritu, and 
Gowen.  

A well-grounded claim requires more than a mere assertion; the 
claimant must submit supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  Since the service medical records do 
not show the veteran with hypertension or heart disability during 
service, and as he has submitted no medical opinion or other 
competent evidence to show or to support his claim that his 
current hypertension and heart-related diagnoses are, in any way, 
related to his periods of service, the Board finds that he has 
not met the initial burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim is well grounded.  38 U.S.C.A. § 5107.  Hence, the benefits 
sought on appeal are denied.  

Although the Board has disposed of the claims of entitlement to 
service connection for hypertension and heart disability on a 
ground different from that of the RO, that is, whether the 
veteran's claims are well grounded rather than whether he is 
entitled to prevail on the merits, the veteran has not been 
prejudiced by the Board's decision.  In assuming that the claims 
were well grounded, the RO accorded the veteran greater 
consideration than his claims warranted under the circumstances.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Finally, as the foregoing explains the need for competent 
evidence of a current disability which is linked by competent 
evidence to service, the Board views its discussion above 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for the claimed 
disabilities.  Robinette v. Brown, 8 Vet. App. 69, 79 (1995).


C.  Earlier Effective Date

The Board is asked to assign an earlier effective date for the 30 
percent rating prior to September 21, 1992.  The law provides 
that the effective date for increased compensation will be the 
earliest date as of which it is factually ascertainable that an 
increase in disability had occurred, if a claim is received by 
the VA within one year after that date; otherwise the effective 
date will be the date of receipt of claim or date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a), (b); 38 C.F.R. 
§ 3.400(o)(1), (2).  Another applicable regulation is 38 C.F.R. § 
3.157(b)(1) (1998) which provides that the date of outpatient or 
hospital examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of a 
claim.  The provisions of this paragraph apply only when such 
reports relate to examination or treatment of a disability for 
which service-connection has previously been established or when 
a claim specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  

In July 1967, the veteran was granted service connection for a 
pyschophysiological musculoskeletal reaction with thoracic 
paraspinal muscle spasms and assigned a 10 percent rating 
effective May 27, 1967.  Thereafter, the veteran submitted 
medical evidence on several occasions claiming entitlement to an 
increased rating for his back disability.  Each claim was denied, 
with the last such denial coming in June 1979 and notice of the 
decision sent to the veteran that same month.

In December 1979, the veteran submitted a VA Form 21-527, 
construed as an application for a nonservice-connected (NSC) 
disability pension.  He did not submit any comments or additional 
material that indicated that he desired an increased rating for 
his back disability.  In a rating decision dated in January 1980, 
the RO confirmed the veteran's 10 percent rating and granted 
entitlement to a NSC pension.  The veteran was notified of the 
decision in January 1980.  He did not appeal the decision.  

The veteran then submitted a VA Form 21-4138, received in April 
1991, requesting an increased rating for his pyschophysiological 
musculoskeletal reaction with thoracic paraspinal muscle spasms.  
The veteran was informed by the RO in April 1991 to submit 
evidence of treatment for his condition.  He was requested to 
provide said information within 60 days.  He was further informed 
that he needed to submit the information within a one year period 
or it could impact on the effective date of any payments.  The 
veteran failed to respond to the letter and the RO notified him 
of a denial of his claim in July 1991.  He was again reminded to 
submit the requested material within the one year period or 
benefits would not be paid on his pending claim.  The veteran did 
not respond to this letter.

The veteran then submitted a claim for service connection for the 
issues on appeal that was received by the RO on July 30, 1992.  
He did not indicate that he desired an increased rating for his 
service-connected pyschophysiological musculoskeletal reaction 
with thoracic paraspinal muscle spasms.  Subsequently, the 
veteran submitted a claim for an increased rating in May 1993.  

Associated with the claims file are VA treatment records for the 
period from July 1990 to July 1992.  These records do not 
indicate any change in the level of the veteran's service-
connected disability.  Primarily they reflect treatment for 
peripheral neuropathy of the feet, skin cancer, hypertension, and 
heart-related complaints.  Accordingly, the treatment records do 
not provide any basis to conclude that the veteran's 
pyschophysiological musculoskeletal reaction with thoracic 
paraspinal muscle spasms had increased in severity during the 
1990 to 1992 period reflected in the records.

At his April 1995 hearing at the RO, the veteran did not say that 
he had submitted an earlier claim for an increased rating.  He 
did testify that he felt that his service-connected disability 
should be rated as two separate disabilities and that his claim 
for the muscular aspect of his back disability had not been 
addressed by the VA.  (The veteran's disability has been rated 
for the more disabling condition under Diagnostic Code 9423, as 
required under 38 C.F.R. § 4.126(d) (1998)).

At his February 1999 Travel Board hearing, the veteran felt that 
he was entitled to an earlier effective date based upon his 
submission of a claim in 1980 or 1981.  He said that his claim 
was "never acted upon by VA."  He further testified that he 
moved to California from Oklahoma in 1989, reopened his claim, 
and that he had "continuously pursued" his claim since.  The 
veteran's representative noted that the veteran had filed a VA 
Form 21-527 (Income- Net Worth and Employment Statement, used by 
VA for claimants desiring to claim a nonservice-connected 
pension.

A date stamp on the form indicates that it was received in 
December 1979.  As previously noted, the veteran was granted 
basic entitlement to a pension in January 1980.  While the same 
rating decision denied an increase for the service-connected 
disability, the veteran never presented a claim for an increased 
evaluation in 1980 or 1981.  In is axiomatic that a claim must 
identify the benefit sought.  38 C.F.R. § 3.1(p) (1998).

In summary, the veteran submitted a claim for an increased rating 
in April 1991.  He was instructed by VA to submit evidence of an 
increase in his disability in April 1991.  The veteran failed to 
respond.  In July 1991, he was informed that his claim was being 
denied for failure to provide the requested evidence AND that he 
had one year to submit the evidence for benefits to be paid based 
upon his claim.  The veteran did not submit the evidence within 
the required year.  He did not submit a claim for an increased 
rating until May 1993.  Moreover, the VA medical records for the 
period from 1990 to 1992 did not contain any information that 
would enable the RO to construe a claim for an increased rating 
under 38 C.F.R. § 3.157(b)(1).  

While the Board cannot find any basis to support even the 
generous effective date that was assigned by the RO, the 
propriety of that assignment is not the question before us.  
Rather, the question is whether an earlier effective date is in 
order.  Based on the foregoing evidence, the Board finds that it 
clearly is not.  

The benefit sought on appeal is denied.


ORDER

Entitlement to service connection for skin cancer, hypertension, 
and a heart disorder is denied.  Entitlement to an effective date 
prior to September 21, 1992, for a 30 percent evaluation for a 
pyschophysiological musculoskeletal reaction with thoracic 
paraspinal muscle spasms is denied.


REMAND

The veteran testified at his February 1999 hearing that he was 
getting fee-based treatment from T. E. Trow, M.D., since October 
1998.  He also stated that he was receiving ongoing treatment at 
the VAMC in Muskogee.  The veteran further testified that his 
"back" disability involved his entire spine.  (Transcript pp. 
11-12).  He submitted a physical medicine and rehabilitation 
consultation dated in May 1998 wherein the provider indicated 
that there was x-ray evidence of ankylosing of T11/T12 with 
anterior beaking.  The Board notes that there is no indication in 
the record of an evaluation of the veteran's spinal disabilities 
to address whether there is any relationship between his thoracic 
and lumbar problems, to include an aggravation of the veteran's 
lumbar problem by his service-connected pyschophysiological 
musculoskeletal reaction with thoracic paraspinal muscle spasms, 
or whether there is any connection to his peripheral neuropathy.  
An examination to address these points would enable the Board to 
more fairly assess the veteran's current level of disability.

Additional records from Dr. Trow were received after the hearing.  
They document the veteran's treatment from October 1998 to April 
1999.  Dr. Trow noted that the veteran still had not received a 
magnetic resonance image (MRI) test or been evaluated by a 
neurosurgeon.  He felt that the MRI and medical evaluation were 
essential in thoroughly evaluating the veteran's back disability.  
Further, it is apparent that the veteran has been receiving 
therapy treatments from VAMC Muskogee and the only records from 
that therapy have been provided by the veteran.  There is no 
indication that a request was made to obtain complete records.  
Hence, the treatment records from VAMC Muskogee must be requested 
and associated with the claims file.

The veteran was given a prescription for Probenecid instead of 
Procainamide in October 1991.  He has alleged a number of 
disabilities as a result of the medication error, including 
peripheral neuropathy of the legs.  The veteran filed a claim in 
August 1992 for entitlement to benefits under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1998).  In October 1994, the veteran's 
representative submitted an NOD in regard to the issues on 
appeal.  While additional developments have since transpired at 
no time has a statement of the case been issued.  Hence, further 
development is in order.  Godfrey v. Brown, 7 Vet. App. 398, 408-
10 (1995).

The remanding of this issue is not an acceptance of jurisdiction 
over the same by the Board.  The Board may only exercise 
jurisdiction over an issue after an appellant has filed both a 
timely notice of disagreement to a rating decision denying the 
benefit sought, and a timely substantive appeal.  38 U.S.C.A. 
§ 7105; Roy.  The RO should return this issue to the Board only 
if the veteran perfects his appeal in full accordance with the 
provisions of 38 U.S.C.A. § 7105.

Therefore, this case is REMANDED for the following action:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, both VA and private, 
who may possess additional records 
pertinent to his claim for an increased 
rating, especially any VA treatment records 
since September 1995.  After securing any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
those treatment records identified which 
have not been previously secured.

2.  Thereafter, the veteran should be 
scheduled for VA orthopedic, neurological 
and psychiatric examinations to determine 
the nature and extent of his 
pyschophysiological musculoskeletal 
reaction with thoracic paraspinal muscle 
spasms.  All indicated tests and studies 
should be performed.  The orthopedist and 
the neurologist must comment upon whether 
the veteran's service-connected disability 
is related to his complaints pertaining to 
a lumbar disorder and peripheral 
neuropathy.  In this respect, the Board 
notes the veteran's allegation that his 
"disability" involves his entire spine.  
The orthopedist and the neurologist are 
also requested to comment upon whether 
there is any evidence of thoracic ankylosis 
as indicated in the May 1998 physical 
medicine and rehabilitation consultation, 
and, if so, whether it is related to the 
veteran's service-connected disability.  
Each examiner must provide an opinion on 
the impact of the veteran's service-
connected disability on his employability.  
The rationale for all opinions expressed 
should be explained.  The claims file must 
be made available to the examiners for 
review.

3.  Thereafter, the RO should review the 
claims file and ensure that all 
developmental actions, including the 
medical examination and requested opinions, 
have been conducted and completed in full.  
The RO should then undertake any other 
indicated development and should 
readjudicate the increased rating claim on 
appeal.

4.  As a separate matter, the RO should 
issue a statement of the case pertaining to 
the issue of entitlement to benefits under 
38 U.S.C.A. § 1151, and advise the veteran 
of his appellate rights.  This should 
include notice to the veteran that he has 
60 days from the date that the RO sends the 
SOC to perfect his appeal.  The Board 
intimates no opinion as to the ultimate 
outcome of this issue.  This issue should 
be certified to the Board if and only if 
the veteran perfects an appeal in 
accordance with the provisions of 38 
U.S.C.A. § 7105.

5.  If a benefit sought in a perfected 
claim is not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case.  The 
veteran and his representative should then 
be provided an opportunity to respond.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this REMAND, 
the Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is otherwise 
notified by the RO.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

